OAKES, Circuit Judge
(dissenting):
I would reverse as to the United States’ claim for contribution but otherwise affirm. Accordingly I must respectfully dissent.
I believe that a federal rule of decision should apply in a two-stage analysis. The underlying action in this case is predicated on federal law, namely the FTCA, and federal common law should govern the United States’ claim for contribution because the relationships among the relevant parties are based, in part, on the United States’ obligations under the Federal Aviation Act. As Justice Jackson put it in Northwest Airlines, Inc. v. Minnesota, 322 U.S. 292, 303, 64 S.Ct. 950, 956, 88 L.Ed. 1283 (1944) (Jackson, J., concurring), “Planes ... move only by federal permission, subject to federal inspection, in the hands of federally certified personnel and under an intricate system of federal commands.” In contexts such as this one, where “Government activities ‘aris[e] from and bea[r] heavily upon a federal ... program,’ ... federal interests are sufficiently implicated to warrant the protection of federal law.” United States v. Kimbell Foods, Inc., 440 U.S. 715, 727, 99 S.Ct. 1448, 1457, 59 L.Ed.2d 711 (1979) (quoting United States v. Little Lake Misere Land Co., 412 U.S. 580, 592, 93 S.Ct. 2389, 2396, 37 L.Ed.2d 187 (1973)).
The more difficult question involves choice of law: should the court fashion a *104uniform federal rule of decision or find that state law provides the proper rule? The majority holds that state law must be applied. I disagree. On the one hand, this case is not governed by the Supreme Court’s discussions about admiralty jurisdiction in Executive Jet Aviation v. City of Cleveland, 409 U.S. 249, 272-73, 93 S.Ct. 493, 506, 34 L.Ed.2d 454 (1972). In Executive Jet, the Court held that federal admiralty jurisdiction did not apply to aviation tort claims where there was no significant relationship between the conduct at issue and traditional maritime activity. Admittedly, the Court expressed concerns about expanding the scope of federal admiralty jurisdiction, but this case has nothing to do with admiralty jurisdiction. In fact, there is no subject matter jurisdiction problem in this case. Executive Jet does not bear on whether the United States’ claim for contribution should be governed by a federal rule of decision. I see no reason to believe that the Executive Jet Court was limiting the choice of federal versus state rules of decision under federal common law.
On the other hand, the majority suggests that Congress has provided that state law applies. Of course, if that were true our inquiry would be at an end. I do not, however, read the FTCA as incorporating state law as the rule of decision on the issue of contribution presented here. The FTCA, 28 U.S.C. §§ 1346(b), 2674, certainly does provide that the substantive tort law of the state involved governs claims against the United States. See, e.g., Executive Jet, 409 U.S. at 273-75, 93 S.Ct at 506-07. But this is not a suit against the United States; rather it is a third party claim by the United States arising out of an FTCA action, implicating quite different concerns. Cf. United States v. Seckinger, 397 U.S. 203, 209-11, 90 S.Ct. 880, 884-85, 25 L.Ed.2d 224 (1970) (applying federal law to defeat United States third party claim for indemnity against a Government contractor); United States v. Gilman, 347 U.S. 507, 74 S.Ct. 695, 98 L.Ed. 898 (1954) (applying federal law to bar an indemnity claim by United States against an employee). The majority finds these cases inappo-site. Nevertheless, they support the conclusion that the FTCA does not incorporate state law for the purposes of third party claims brought by the United States.
The majority also finds support for its position in United States v. Yellow Cab Co., 340 U.S. 543, 71 S.Ct. 399, 95 L.Ed. 523 (1951). The Yellow Cab Court did hold that the FTCA applies to a third party claim for contribution against the United States. Id. at 556-57, 71 S.Ct. at 407. At the same time, the Court indicated that the FTCA has no bearing on a claim by the United States for contribution. Id. at 551, 71 S.Ct. at 405. The Court’s parenthetical dictum about “local substantive law permitting,” id. at 552, 71 S.Ct. at 405, cited by the majority, should not be read as a limitation on federal common law, an issue that did not arise in Yellow Cab.
Without the limitations perceived by the majority, I would fashion a federal rule. The Supreme Court and Second Circuit cases show that the choice of law decision turns on a balancing of federal interests against state interests. See, e.g., Kimbell Foods, 440 U.S. at 730, 99 S.Ct. at 1459; In re “Agent Orange”Product Liability Litigation, 635 F.2d 987, 990 (2d Cir.1980), cert. denied, 454 U.S. 1128, 102 S.Ct. 980, 71 L.Ed.2d 116 (1981). Of course, this choice of law question presents a problem only if state law conflicts with the appropriate federal rule, but here it does because, as the majority rightly holds, the New York law bars contribution where the parties seeking it have settled. And the United States persuasively — at least to me — argues that the FTCA (and general) policy that settlement is favored, see 28 U.S.C. § 2677 (1982), supports contribution and that the FAA policy that one central agency promote air safety, see 49 U.S.C. § 1421 (1982), supports the need for a uniform rule. See Kohr v. Allegheny Airlines, Inc., 504 F.2d 400, 405 (7th Cir.1974), cert. denied, 421 U.S. 978, 95 S.Ct. 1980, 44 L.Ed.2d 470 (1975); see also Texas Industries, Inc. v. Radcliff Materials, Inc., 451 U.S. 630, 641, 101 S.Ct. 2061, 2067, 68 L.Ed.2d 500 (1981) (“In areas where federal common law applies, the creation of a right to contribution may fall within the power *105of the federal courts.”); Cooper Stevedor-ing v. Fritz Kopke, Inc., 417 U.S. 106, 113, 94 S.Ct. 2174, 2178, 40 L.Ed.2d 694 (1974) (fashioning a rule of contribution under admiralty jurisdiction).
The analysis of the Court in Kimbell Foods and Little Lake Misere is enlightening. In Kimbell Foods, the Court ultimately chose a state law rule of decision for three reasons: the federal statutes and regulations involved expressly referred to state law, the application of state law would not burden federal interests, and the private parties involved relied on state law. This case is different. As noted above, while the United States’ liability to injured persons is expressly predicated on state law, the FTCA says nothing about the United States’ ability to seek contribution being governed by state law. See 28 U.S.C. § 1346(b). In fact, the Supreme Court has held in other contexts that federal rules of decision govern third party liability where the United States is primarily liable under the FTCA’s reference to state law. See, e.g., Seckinger, supra; Gilman, supra. More important, the application of state law — which I recognize seeks to preserve judicial resources and to codify the traditional rule that a voluntary payment cannot be recovered, see Mitchell v. New York Hospital, 61 N.Y.2d 208, 216, 473 N.Y.S.2d 148, 152, 461 N.E.2d 285, 289 (1984) — burdens the federal interests favoring settlement of FTCA claims and uniformity of FAA obligations. And there is no evidence that anyone relied on state law. Indeed, this case resembles Little Lake Misere, where the Court stated that federal common law could not borrow state rules aberrant or hostile to federal interests. 412 U.S. at 596, 93 S.Ct. at 2398; see also Note, The Federal Common Law, 82 Harv.L.Rev. 1512, 1517-19 (1969) (arguing for a general presumption in favor of state law that can be overridden by a showing of the need to foster federal policies or promote uniformity). The majority concedes that if Executive Jet were not controlling, it would agree with the Government’s choice of law argument.
Moreover, contrary to Kohr, supra, I would hold that the Port Authority cannot benefit from this federal rule. While it may seem slightly incongruous to create a federal common law right for one party in a lawsuit but not for another, the case law clearly distinguishes between the rights and duties of the United States as a party and those of private parties. See, e.g., Northwest Airlines, Inc. v. Transport Workers Union, 451 U.S. 77, 95, 101 S.Ct. 1571, 1582, 67 L.Ed.2d 750 (1981); Miree v. Dekalb County, 433 U.S. 25, 32, 97 S.Ct. 2490, 2495, 53 L.Ed.2d 557 (1977).
Turning to appellants’ state law arguments, I am in general agreement with the majority decision. The United States and the Port Authority can make no claim for indemnity against the City under state law, because the United States concedes that it was responsible for allowing the jet to take off, and the Port Authority concedes that it was responsible for keeping the runways clear of birds. Finally, I would also reject the Port Authority’s argument that the City waived its protection against contribution under New York law. N.Y.Gen. Oblig.Law § 15-108(c) (McKinney 1978).